DETAILED ACTION
This is the first action on the merits. Claims 1-5 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
In regards to rejection under  35 U.S.C. § 102(a): Applicant' s arguments, filed 08/23/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 102 (a) to claims 1-5 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Cullinane (US 2018/0334173 A1), hereinafter referred to as Cullinane, respectively.

Regarding claim 1, Cullinane discloses a vehicle control system installed on a vehicle, the vehicle including a light switch for manually operating a lighting state of a lighting device installed on a body, (See at least [Fig. 8, 0082 and 0083]), 

the light switch including a light-off position in which the lighting device is always turned off, and an auto-light position to execute an auto-light process in which the lighting state of the lighting device is automatically switched according to a luminance of an external environment, the system comprising (See at least [0063 and 0082-0083):

a first controller configured to execute an automated driving of the vehicle (See at least [0062 and 0085]);

a second controller configured to control a lighting state of the lighting device based on a request from the first controller or operation information of the light switch (See at least [0062 and 0085]):

wherein the first controller is configured to transmit an auto-light request for executing the auto-light process to the second controller during execution of the automated driving (See at least [Fig. 8, 0062, 0082, 0083 and 0085]):  

wherein the second controller is configured to execute the auto-light process when the auto-light request is received from the first controller in a state where the light switch is operated to the light-off position.  ((See at least [Fig. 8, 0062, 0082, 0083 and 0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-5   are rejected under 35 U.S.C. 103(a) as being unpatentable over Cullinane, in view of Bechtel [US 20090010494 A1], hereinafter referred to as Bechtel.
	As to claims 2, Cullinane discloses wherein the lighting device includes a small lamp including a side marker lamp or a tail lamp, and a headlight (See at least [0005, 0070 and Fig. 3]) and second controller is configured to execute the auto-light process when the luminance is smaller than the second determination value in a case where the auto- light request is received from the first controller in a state where the light switch is operated to the small-lamp-on position (See at least [0062 and 0085]).
 Cullinane does not explicitly disclose wherein the light switch further includes a small-lamp-on position for constantly lighting the small lamp and wherein the auto-light process is configured to turn on the small lamp when a luminance of an external environment detected by a luminance sensor is smaller than a predetermined first determination value, and to turn on the headlight when the luminance is smaller than a second determination value smaller than the first determination value. However Bechtel discloses wherein the light switch further includes a small-lamp-on position for constantly lighting the small lamp  (see at least [0014], [0169], [0294]  “The control system comprises an ambient light sensor for sensing the ambient light outside of the vehicle, and a control circuit for varying the brightness of the tail lamps in response to the ambient light level sensed by the ambient light sensor.”, “… the light source can be identified as a headlamp or a tail lamp. …”, “the headlamp control system not only controls the high/low beam state of the headlamps 3311, 3312 and high beam lamps 3314, 3315 based on the presence of one or more vehicles, but may vary the brightness of the high beam headlamps and low beam headlamps to provide a continuous transition between the two beams as a function of the distance to the nearest other vehicle, thus maximizing the available luminance provided to the driver of the controlled vehicle without distraction to the other driver.”)  and wherein the auto-light process is configured to turn on the small lamp when a luminance of an external environment detected by a luminance sensor is smaller than a predetermined first determination value, and to turn on the headlight when the luminance is smaller than a second determination value smaller than the first determination value-31 - (See at least [0014],[0136], [0137], [0138], [0182], [0184] “The control system comprises an ambient light sensor for sensing the ambient light outside of the vehicle, and a control circuit for varying the brightness of the tail lamps in response to the ambient light level sensed by the ambient light sensor.”, “If it is determined in step 1403 that the automatic mode is active the microcontroller 1105 uses the average ambient light level measured in step 1401 to determine whether the ambient light level is below a low beam minimum threshold in step 1404. … If the ambient light level is above the threshold, …  If the ambient light level is below the low beam minimum, for example below approximately 2 lux, the use of high beam headlamps may be desired. … Should the instantaneous ambient light level suddenly drop to a very low value, for example less than 0.5 lux, automatic high beam operation may begin immediately rather than waiting for the average ambient light level to reach the threshold for operation of the high beams...”). Both Cullinane and Bechtel illustrate similar methods in which control a vehicle auto light system. Bechtel on the other hand teaches a details that the examiner deems as inherit for auto light mode but introduced the secondary reference for clarity.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the system of Cullinane, to incorporate controlling the lights based on luminance threshold determination, as taught by Bechtel, for the purpose of improving vehicle safety and increasing the vehicles visibility.
Regarding claim 3, Bechtel discloses the vehicle control system according to claim 1, wherein the first controller is configured to transmit, during execution of the automated driving, a specific operation rejection request for executing a specific operation rejection process for rejecting control of the lighting device based on a specific operation of the light switch to the second controller (See at least [0294], [0182], [0184],  “the headlamp control system not only controls the high/low beam state of the headlamps 3311, 3312 and high beam lamps 3314, 3315 based on the presence of one or more vehicles, but may vary the brightness of the high beam headlamps and low beam headlamps to provide a continuous transition between the two beams as a function of the distance to the nearest other vehicle, thus maximizing the available luminance provided to the driver of the controlled vehicle without distraction to the other driver.”, “… the ambient light level can have one or more light level thresholds associated therewith. When the ambient light level is a daytime one threshold, the daytime running lights will be ON. Below that threshold, but above another lower threshold, the low beams can be ON. Below that lower bright activate ambient light level threshold, the high beams may be operated automatically if the driver does not manually disable high beam operation.”, “… If the image sensor continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON.”),

 wherein the specific operation includes an operation of the light switch to the light-off position (See at least [0246], [0253], “… during an automatic control mode, microcontroller 1105 varies the headlamp state between a high beam on state 3502 and a high beam off state 3504 based upon the light sources detected by the image sensor or upon other events … Toggling a switch back would turn the high beams off …”, “… the automatic headlamp controller to gradually fade the brightness of the headlamps at such time that the headlamp switch 3412 is turned to an off position or if the vehicle ignition is turned off. …”), 

wherein the second controller is configured to execute the specific operation rejection process when the specific operation rejection request is received from the first controller (See at least [0254], [0016], “An indicator 3426 may be coupled to instrument panel control module 3424 so as to receive control signals from microcontroller 1105 over vehicle bus 3406. Typically, vehicles have had a single indicator, often a blue light, which is activated when the vehicle’s high beams are in an on state. Such single indicator, however, does not provide a user with any feedback as to the relative brightness of the high beams when they are controlled automatically by a headlamp controller to have various intermediate brightness levels. To provide such feedback, the system may be configured such that indicator 3426 has a brightness that varies in proportion to the brightness level of the headlamps. …”, “… a headlamp control system is provided for controlling the headlamps of a controlled vehicle that comprises an imaging system configured to image the scene forward of the controlled vehicle and to detect an ambient light level outside the vehicle, and a control circuit coupled to the imaging system for determining an ambient light level outside the vehicle, for identifying and determining the brightness of light sources in images obtained from the imaging system, and for controlling the headlamps to vary a beam pattern of the headlamps as a function of the brightness of light sources within the images when the ambient light level is above a threshold level.”).

Regarding claim 4, Bechtel discloses the vehicle control system according to claim 1, wherein the lighting device includes a headlight capable of adjusting a light distribution - 32 – (See at least [00210], “…The system 4000 further includes decision rules 4020 that control the exterior vehicle lights including the low beam headlamps 4021 and the high-beam headlamps 4023 by adjusting their activation state, brightness, aim, and/or focus to vary the illumination pattern produced thereby. …”),

wherein the light switch includes a light distribution control switch for operating ON and OFF of a light distribution control for automatically controlling the light distribution of the headlight according to an external environment (See at least [0138], [0124], “… a higher sensitivity image is acquired if the high beams are OFF, enabling detection of vehicles at a greater distance, than if the high beams are ON. For example, the image sensor when the high beams are OFF can have 50% greater sensitivity than when the high beams are ON.”, “… Auto ON/OFF switch input 1121 is connected to a switch having two states to dictate to microcontroller 1105 whether the vehicle headlamps 1131, 1132 should be automatically or manually controlled. …”),

wherein the second controller is configured to execute the light distribution control when the light distribution control switch is operated to be ON, and stop the light distribution control when the light distribution control switch is operated to be OFF (See at least [0138], [0184] “… a higher sensitivity image is acquired if the high beams are OFF, enabling detection of vehicles at a greater distance, than if the high beams are ON. For example, the image sensor when the high beams are OFF can have 50% greater sensitivity than when the high beams are ON.”, “…  If the image sensor continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON. The headlights will remain on until the daylight ambient conditions are detected, at which time the headlights will be turned OFF and daylight running lights will be turned ON if the controlled vehicle has daytime running lights. …”),  

wherein the first controller is configured to transmit a light distribution control request for executing the light distribution control to the second controller during execution of the automated driving (See at least [0294], [0182], [0184],  “the headlamp control system not only controls the high/low beam state of the headlamps 3311, 3312 and high beam lamps 3314, 3315 based on the presence of one or more vehicles, but may vary the brightness of the high beam headlamps and low beam headlamps to provide a continuous transition between the two beams as a function of the distance to the nearest other vehicle, thus maximizing the available luminance provided to the driver of the controlled vehicle without distraction to the other driver.”, “… the ambient light level can have one or more light level thresholds associated therewith. When the ambient light level is a daytime one threshold, the daytime running lights will be ON. Below that threshold, but above another lower threshold, the low beams can be ON. Below that lower bright activate ambient light level threshold, the high beams may be operated automatically if the driver does not manually disable high beam operation.”, “… If the image sensor continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON.”),

 wherein the second controller is configured to execute the light distribution control when the light distribution control request is received from the first controller in a state where the light distribution control switch is operated to be OFF (See at least [0184] “… a potential tunnel condition is detected when a large area of contiguous dark pixels is detected that meets a size threshold level and is located in the center of the image, under daytime ambient light conditions. If the dark area grows while the ambient light conditions continue to sense day ambient light conditions, the potential tunnel condition will continue. If the image sensor continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON. The headlights will remain on until the daylight ambient conditions are detected, at which time the headlights will be turned OFF and daylight running lights will be turned ON if the controlled vehicle has daytime running lights. …”).  

Regarding  claim 5, Bechtel  discloses the vehicle control system according to claim 4, wherein the first controller is configured to transmit, during execution of the automated driving, a specific operation rejection request for executing a specific operation rejection process for rejecting control of the lighting device based on a specific operation of the light switch to the second controller (See at least [0294],  “… advanced system the headlamp control system not only controls the high/low beam state of the headlamps 3311, 3312 and high beam lamps 3314, 3315 based on the presence of one or more vehicles, but may vary the brightness of the high beam headlamps and low beam headlamps to provide a continuous transition between the two beams as a function of the distance to the nearest other vehicle, thus maximizing the available luminance provided to the driver of the controlled vehicle without distraction to the other driver. …”),

wherein the specific operation includes an operation to OFF of the light distribute on control switch (See at least [0138], [0184] “… a higher sensitivity image is acquired if the high beams are OFF, enabling detection of vehicles at a greater distance, than if the high beams are ON. For example, the image sensor when the high beams are OFF can have 50% greater sensitivity than when the high beams are ON.”, “… If the image sensor continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON. The headlights will remain on until the daylight ambient conditions are detected, at which time the headlights will be turned OFF and daylight running lights will be turned ON if the controlled vehicle has daytime running lights. …”), 


wherein the second controller is configured to execute the specific operation rejection process when the specific operation rejection request is received from the first controller (See at least [0254], [0016], “An indicator 3426 may be coupled to instrument panel control module 3424 so as to receive control signals from microcontroller 1105 over vehicle bus 3406. Typically, vehicles have had a single indicator, often a blue light, which is activated when the vehicle’s high beams are in an on state. Such single indicator, however, does not provide a user with any feedback as to the relative brightness of the high beams when they are controlled automatically by a headlamp controller to have various intermediate brightness levels. To provide such feedback, the system may be configured such that indicator 3426 has a brightness that varies in proportion to the brightness level of the headlamps. …”, “… a headlamp control system is provided for controlling the headlamps of a controlled vehicle that comprises an imaging system configured to image the scene forward of the controlled vehicle and to detect an ambient light level outside the vehicle, and a control circuit coupled to the imaging system for determining an ambient light level outside the vehicle, for identifying and determining the brightness of light sources in images obtained from the imaging system, and for controlling the headlamps to vary a beam pattern of the headlamps as a function of the brightness of light sources within the images when the ambient light level is above a threshold level.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668